Citation Nr: 0403438	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 Educational Assistance benefits, including whether 
the overpayment was properly created.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission	


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant has unverified active duty from September 1967 
to August 1972, and from July 1973 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.   


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  The VCAA made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter, i.e. Chapter 51.  Therefore, the VCAA and 
its implementing regulations, is not for application in this 
matter.

In various correspondence of record, the appellant challenged 
the validity of an assessed overpayment of $1,239.94 in 
educational benefits, and waiver of the debt, in the event 
its validity is sustained.


The RO has not undertook formal adjudication of as to whether 
the overpayment in question was properly created, and it is 
noted that the issue of whether the overpayment was properly 
created is a matter for which adjudication must be 
accomplished as it was reasonably raised by the appellant.  
The Court has concluded that it is improper to adjudicate an 
application for waiver without first deciding an appellant's 
challenge to the lawfulness of the debt asserted.  Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, 
63 Fed. Reg. 31264 (1998).  

In correspondence dated in April 2002, the appellant stated 
that he had mailed 43 pages of documentation supporting his 
attendance at class to the VA office in Decatur, Georgia.  
Additionally, in a letter dated in October 2002, the 
appellant indicated that he had sent a letter, with 
supporting documentation of his attendance at class, to the 
VA office in Oskogee in June 2002.  Although the April and 
June 2002 letters are included in the appellant's educational 
file, the supporting documentation is not. 

The Board is unable to ascertain the basis of the RO's 
calculations as to the amount of overpayment, as there is no 
supporting documentation in the educational file as to the 
bases for the calculations.  In this regard, the information 
conveyed to the appellant in an undated letter indicates that 
corrected information regarding the appellant's enrollment 
had been received, however, such evidence is not of record.  
Additionally, the educational file indicates that a VA 
compliance survey was conducted, which is also not of record.

The Court has stated that the Board must make a determination 
as to the adequacy of the record.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  The Board notes that the appellant's 
educational file does not contain the necessary documentation 
providing the basis of the creation of the debt nor does it 
contain current financial information, which would have 
bearing on the equity and good conscience element of undue 
financial hardship with regard to waiver of the overpayment.  
Hence, it would be useful to obtain a current financial 
status report in this case.  Also, the Board would like to 
have the appellant's claims file associated with his 
educational file in order to confirm his active duty dates 
and review the award letters notifying him of his receipt of 
Chapter 30 Educational Assistance benefits.

The appeal is therefore REMANDED for the following action:

1.  The RO should request that the 
appellant provide a current financial 
status report listing all monthly 
income, monthly expenses, and assets.  
Once obtained, all documentation 
should be associated with the claims 
file.  If this information is not 
forthcoming, then a notation to that 
effect is to be placed in the 
appellant's claims file. 

2. The RO should obtain the 
appellant's claims file and associate 
it with his educational folder.

3.  The RO will obtain copies of any 
documentation used in calculating the 
appellant's course load hours, to 
include the VA compliance survey, and 
copies of all correspondence to and 
from the appellant, with attached 
documentation, regarding the 
incurrence of the asserted 
overpayment.  The RO will include all 
documentation upon which it based its 
decision with regard to the creation 
of the debt in the claims file.   

3.  Thereafter, the RO will 
readjudicate the merits of the 
appeal.  If such action does not 
resolve the claim, the RO shall issue 
the appellant a comprehensive 
Supplemental Statement of the Case, 
fully outlining both the validity of 
the debt and the reasons for not 
waiving such debt, as well as the 
appropriate law and regulations, to 
include 38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 
(2003), and provide the reasons for 
its decision, to include how each of 
the elements in these laws and 
regulations affected the RO's 
determination.  After the appellant 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the 
Board for appellate review.  
 
No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

